

115 HR 2420 IH: To amend the Internal Revenue Code of 1986 to provide for tax preferred savings accounts for individuals under age 26, and for other purposes.
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2420IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Mr. Rouzer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for tax preferred savings accounts for
			 individuals under age 26, and for other purposes.
	
		1.Young savers accounts
			(a)Establishment of accounts
 (1)In generalSection 408A of the Internal Revenue Code of 1986 (relating to Roth IRAs) is amended by adding at the end the following new subsection:
					
						(g)Young savers account
 (1)In generalExcept as provided in this subsection, a young savers account shall be treated in the same manner as a Roth IRA.
 (2)Young savers accountFor purposes of this subsection, the term young savers account means, with respect to any taxable year, a Roth IRA which is established and maintained on behalf of an individual who has not attained age 26 before the close of the taxable year.
							(3)Contribution limits
 (A)Limit on accounts with respect to individualIn the case of any contributions for any taxable year to one or more young savers accounts established and maintained on behalf of an individual, the amount determined with respect to such individual under subsection (c)(2)(A) shall be treated as the amount in effect for the taxable year under section 219(b)(5) (determined without regard to subparagraph (B) thereof).
 (B)Limit on contributorsThe aggregate amount of qualified young saver contributions an individual may make for any taxable year to all young savers accounts shall not exceed the deductible amount in effect for the taxable year under section 219(b)(5) (determined without regard to subparagraph (B) thereof).
 (C)Special rule for recontribution of amount distributed for higher education expensesIn the case of a young savers account from which an individual receives a distribution to which section 72(t)(2)(E) applies (or would have applied had such distribution been includible in gross income), subparagraphs (A) and (B) shall not apply to any contribution made by such individual to a Roth IRA of such individual (and there shall not be taken into account under subsection (c)(2) any such contribution) to the extent such contribution does not exceed the excess (if any) of—
 (i)the aggregate amount of such distributions made during the 20-year period ending on the date of the contribution to which this subparagraph is applied, over
 (ii)the aggregate amount of contributions to which this subparagraph applies for all taxable years. (4)Qualified contributionsFor purposes of this subsection, the term qualified young saver contribution means a contribution by an individual (with respect to whom a young savers account is not established and maintained during the taxable year) to a young savers account established and maintained on behalf of another individual.
							.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 